Citation Nr: 1125707	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar sacral spine, from March 31, 1993 to March 27, 2005.

2.  Entitlement to an effective date earlier than March 31, 1993 for the grant of service connection for degenerative disc disease of the lumbar sacral spine.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative disc disease of the lumbar sacral spine with an evaluation of 10 percent effective March 31, 1993 and an evaluation of 40 percent from March 28, 2005.  In the January 2006 notice of disagreement, the Veteran expressed disagreement with the effective date assigned for service connection for degenerative disc disease of the lumbar sacral spine and the initial 10 percent rating assigned from March 31, 1993 to March 27, 2005.

In a January 2010 rating decision, the RO granted service connection for postoperative scar of the right breast and assigned a 10 percent evaluation.  In December 2010, the Veteran submitted a notice of disagreement with the disability evaluation assigned.  In January 2011, the Veteran stated he did not want to appeal that issue.  Thus, it is not part of the current appeal.  

The Board notes that additional evidence was received subsequent to the last Supplemental Statement of the Case issued in November 2007.   The Board notes that such evidence was either duplicative of evidence already considered by the RO or not pertinent to the current appeal.  Nevertheless, a waiver of the RO's initial consideration of this evidence was provided the Veteran in June 2011.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an effective date earlier than March 31, 1993 for the grant of service connection for degenerative disc disease of the lumbar sacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From March 31, 1993 to March 27, 2005, the objective medical evidence does not reflect that the Veteran's degenerative disc disease of the lumbar sacral spine has been productive of forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, there is no clinical evidence that the Veteran's disability resulted in any incapacitating episodes or more than mild intervertebral disc syndrome or limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar sacral spine, from March 31, 1993 to March 27, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2001), 5293 (2001 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a July 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2006 letter and a September 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in November 2007.

In any event, the appeal regarding the claim for a higher initial rating stems from the original award of service connection for degenerative disc disease of the lumbar sacral spine.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, Social Security Administration records, private treatment records, hearing testimony, and written statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, providing hearing testimony, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

Because the rating decision on appeal assigned an effective date of March 31, 1993 for the award of service connection for the Veteran's degenerative disc disease of the lumbar sacral spine, both the former and revised schedular criteria must be considered.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.  VAOPGCPREC 3-00.

Under the criteria in effect prior to September 23, 2002, intervertebral disc disease was evaluated under Diagnostic Code 5293.  Under this Code, a 10 percent evaluation is assigned for mild intervertebral disc syndrome.  A 20 percent evaluation is assigned for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation is assigned for severe intervertebral disc syndrome, with recurring attacks and with intermittent relief.  A 60 percent evaluation is assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under the revised criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  Id.

Under Diagnostic Code 5293 (effective September 23, 2002) and Diagnostic Code 5243 (effective September 26, 2003), a 10 percent evaluation requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  Note (1) provides that any associated objective neurologic abnormalities, should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar sacral spine from March 31, 1993 to March 27, 2005.  The Veteran has also been assigned a separate evaluation of 10 percent for right-sided lumbar radiculopathy, effective March 12, 2004, associated with the degenerative disc disease of the lumbar sacral spine.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the award of an initial evaluation of 20 percent for the service-connected degenerative disc disease of the lumbar sacral spine from March 31, 1993 to March 27, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Turning to the evidence, the service treatment records reflect that the Veteran was diagnosed with spondylolisthesis during active service and was separated from service based on physical disability.  The report of a January 1963 VA examination reveals that the Veteran was diagnosed with spondylolisthesis of L5 on S1.  The Veteran reported having a nonradiating low back ache.  Upon physical examination, there was no spasm or limitation of backward or lateral bending.  Forward bending was to 70 degrees.  Neurological examination was negative.

Records from the Social Security Administration indicate that the Veteran was found to be disabled beginning in February 1987 for a disability unrelated to the current appeal.

In support of this claim, the Veteran submitted an October 1990 letter from his private chiropractor, in which the chiropractor indicated that the Veteran had been a patient of his from January 1963 until that time.  The Veteran reportedly suffered from chronic lower back syndrome with acute attacks on an average of twice per year.

A March 1992 letter from a private physician indicates that the impression of a computed tomography scan of the lumbosacral spine was of grade one spondylolisthesis of L5 in relation to S1, which was noted to be due to fractures in the pars interarticulares.

A February 1995 statement from a private physician indicates that the Veteran had severe low back pain with disc herniation at L3, with difficulty in walking.  The physician noted that the condition is permanent.  A January 1997 statement from the same physician indicates that the Veteran had difficulty in walking or sitting due to his condition.

The Veteran and his spouse testified during a November 1997 hearing before a hearing officer at the RO.  They testified that the Veteran had a history of constant back pain and had received treatment from a private chiropractor since his discharge from service.  They stated that he was taking anti-inflammatories and painkillers.  He was also very stiff in the morning and sometimes had to sleep in a recliner because he could not tolerate the pain from lying down.  He also could not sit or stand very long.  During another hearing before a hearing officer at the RO, in April 1998, the Veteran testified that he was in constant pain and took anti-inflammatories and painkillers, although not constantly because the former can be bad for the liver and he did not want to become addicted to the latter.

The Veteran submitted another letter from his private chiropractor in January 1999, in which the chiropractor stated that he treated the Veteran from January 1963 until December 1997.  The chiropractor said that the Veteran has a chronic lower-back condition for which the chiropractor has been treating him.

The Veteran also submitted a January 1999 letter from another private chiropractor which indicated that the Veteran had been a patient in his office since February 1997 with chronic, constant, and periodically severe complaints of lower back pain which the Veteran stated began a long time ago.  He also indicated that x-rays reveal a spondylolisthesis and degenerative changes in the lumbar spine.  In a subsequent letter dated in April 2005, this chiropractor indicated that the Veteran was under his care from 1997 to December 2002.  He indicated that the Veteran has had chronic, severe lower back pain due to a lumbar spondylolisthesis and lumbar disc degeneration.  He was seen on many visits over the years and the care rendered him some relief, but turned out to be more of a short term palliative benefit compared to the desired goal of longer term improvement.

During a March 1999 hearing before a Veterans Law Judge at the RO, the Veteran testified that upon discharge from active service, he began receiving treatment from a private chiropractor in 1963, and underwent chiropractic manipulations.  The Veteran said that he resorted to taking over-the-counter drugs to relieve his pain.   He said that he had constant lower back pain and weakness in his legs.  At that time, he took anti-inflammatories and painkillers, and wore a back brace.

VA treatment records dated since March 2004 show that the Veteran was treated for grade one spondylolisthesis with possible spondylolysis and degenerated disc at L5-S1, and osteopenia, as shown by x-rays.  The impression of magnetic resonance imaging (MRI) performed in April 2004 was of grade I antrolisthesis of L5 on S1 with findings consistent with bilateral spondylolysis.  A May 2004 computed tomography scan of the lumbar spine yielded an impression of grade I antrolisthesis with bilateral old pars tensa at the L5-S1 level and mild lumbar spondylosis with small left foraminal disc herniation at the L2-3 level.  The Veteran's treatment included physical therapy and medication.  In March 2004, the Veteran reported a history of lower back pain with radiation for 40 years.  He stated that the pain was located in the lumbar area and was a level of 5/10 and exacerbated with a change of position.  He also endorsed right lower extremity "tightness" and constant toe paresthesias and occasional total leg paresthesias.   He reported subjective leg weakness but denied bowel or bladder changes, recent weight loss, recent fevers, or change of pain with valsalva.  Upon physical examination, the Veteran's flexion was to mid thigh and extension was limited by pain.  The examiner found evidence of L4 radiculopathy.  Reports from the Veteran's physical therapy sessions also indicate that he had forward flexion to mid thigh.  In August 2004, the Veteran reported that his pain in the lumbar area was a 10/10.  He had flexion to mid thigh and extension was limited by pain.  The VA treatment records from the relevant time period do not contain specific findings with regards to range of motion measurements for the lumbar spine.

Service connection for the Veteran's degenerative disc disease of the lumbar sacral spine was established effective March 31, 1993.  The objective medical evidence available for evaluating the Veteran's low back disability from that date through March 27, 2005 does not contain specific findings with regards to range of motion measurements, although a private physician noted that the Veteran had difficulty walking or sitting and VA treatment records reflect that forward flexion was to mid thigh and extension was limited by pain.  The Board finds such evidence establishes no more than mild disability.  Thus, an evaluation in excess of 10 percent is not warranted under the old rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2001).

Moreover, with respect to the revised criteria, the objective medical evidence does not reflect forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a higher rating.  In that regard, the Veteran's forward flexion of the thoracolumbar spine has been shown during this time frame to be to mid thigh and extension was limited by pain.  Specific range of motion measurements were not reported to warrant consideration of a higher rating based on limitation of motion or the combined range of motion.  Although the Veteran reported a history of pain, the medical evidence of record does not demonstrate objective abnormalities such as spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the medical evidence of record does not demonstrate pain or additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2010).

As for separate evaluations of the chronic orthopedic and neurologic manifestations associated with the Veteran's degenerative disc disease of the lumbar sacral spine, as noted above, the Veteran has also been assigned a separate evaluation of 10 percent for right-sided lumbar radiculopathy, effective March 12, 2004, when the evidence demonstrated evidence of a neurologic manifestation in the right lower extremity.  There are no additional described neurologic manifestations of his degenerative disc disease of the lumbar sacral spine that are separately ratable during the relevant time frame.  The Veteran has denied experiencing any bowel or bladder changes.  He has not endorsed any other chronic orthopedic and neurologic manifestations of his low back disability.  Thus, additional separate neurological ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Finally, there is no clinical evidence that the Veteran's degenerative disc disease of the lumbar sacral spine resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  While in October 1990 the Veteran's private chiropractor indicated that the Veteran sustained acute attacks on an average of twice per year from his low back disability, the evidence does not show that there had been any incapacitating episodes for the thoracolumbar region at any time during the period from March 31, 1993 through March 27, 2005.  Thus, evaluating the Veteran's low back disability on the basis of total duration of incapacitating episodes would clearly not be to his advantage.

In summary, the currently assigned 10 percent evaluation adequately addresses the Veteran's complaints and symptomatology, and is appropriate for the period from March 31, 1993 through March 27, 2005.  See Fenderson, supra.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his low back disability and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar sacral spine, from March 31, 1993 to March 27, 2005, is denied.


REMAND

A review of the record reflects that in the Veteran's January 2006 notice of disagreement, he expressed disagreement with the effective date assigned in the October 2005 rating decision for the grant of service connection for degenerative disc disease of the lumbar sacral spine.  The record does not reflect that a statement of the case has been provided on that issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, this claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the claim for entitlement to an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar sacral spine by filing a timely substantive appeal (if he so desires).  This claim should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


